United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.:000-51821 Lake Shore Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) United States 20-4729288 (State or Other Jurisdiction (I.R.S. Employer Identification No.) of Incorporation or Organization) 31 East Fourth Street, Dunkirk, NY 14048 (Address of Principal Executive Offices, including zip code) (716) 366-4070 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:Common Stock, $0.01 par value per share Name of each exchange on which registered:The NASDAQ Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x The aggregate market value of the voting stock held by non-affiliates of the registrant as of June 30, 2011 was $23,621,157 based on the per share closing price as of June 30, 2011 on the Nasdaq Global Market for the registrant’s common stock, which was $10.26. There were 5,939,132 shares of the registrant’s common stock, $.01 par value per share, outstanding at March 26, 2012. DOCUMENTS INCORPORATED BY REFERENCE: Part of 10-K where incorporated Portions of the registrant’s Proxy Statement for the 2012 Annual Meeting of Stockholders III LAKE SHORE BANCORP, INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 TABLE OF CONTENTS ITEM PART I PAGE 1 BUSINESS 1 1A RISK FACTORS 37 1B UNRESOLVED STAFF COMMENTS 44 2 PROPERTIES 45 3 LEGAL PROCEEDINGS 46 4 MINE SAFETY DISCLOSURES 46 PART II 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 46 6 SELECTED FINANCIAL DATA 48 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 50 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 63 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 65 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 65 9A CONTROLS AND PROCEDURES 65 9B OTHER INFORMATION 66 PART III 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 66 11 EXECUTIVE COMPENSATION 66 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 66 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 67 14 PRINCIPAL ACCOUNTANT FEES AND SERVICES 67 PART IV 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 67 SIGNATURES 69 PART I Item 1. Business. General Lake Shore Bancorp, Inc. (“Lake Shore Bancorp,” the “Company,” “us,” or “we”) operates as a mid-tier, federally chartered holding company of Lake Shore Savings Bank (“Lake Shore Savings” or the “Bank”).A majority of Lake Shore Bancorp, Inc.’s issued and outstanding common stock (61.2%) is held by Lake Shore, MHC (the “MHC”), a federally chartered mutual holding company, which serves as the parent company to Lake Shore Bancorp.Lake Shore, MHC does not engage in any business activity other than its investment in a majority of the common stock of Lake Shore Bancorp.The Board of Governors of the Federal Reserve System (the “Federal Reserve Board”) is the current regulator for Lake Shore, MHC.Federal law and regulations require that as long as Lake Shore, MHC is in existence, it must own at least a majority of Lake Shore Bancorp’s common stock.The remaining common shares of Lake Shore Bancorp, Inc. are owned by public stockholders and the Lake Shore Savings Bank Employee Stock Ownership Plan (“ESOP”).Our common stock is traded on the Nasdaq Global Market under the symbol “LSBK”.Unless the context otherwise requires, all references herein to Lake Shore Bancorp or Lake Shore Savings include Lake Shore Bancorp and Lake Shore Savings on a consolidated basis. Lake Shore Bancorp, Inc. was organized in 2006 for the purpose of acting as the holding company of Lake Shore Savings Bank in connection with the Company’s initial public stock offering.At the time of its organization the Company was a federal corporation regulated by the Office of Thrift Supervision.Effective in July 2011, the regulation of federally chartered savings and loan holding companies was transferred to the Federal Reserve Board under the Dodd-Frank Act.At December 31, 2011, Lake Shore Bancorp had total consolidated assets of $488.6 million, of which $275.1 million was comprised of loans receivable, net and $164.2 million was comprised of available for sale securities.At December 31, 2011, total consolidated deposits were $379.8 million and total consolidated stockholders’ equity was $63.9 million. Lake Shore Savings Bank was chartered as a New York savings and loan association in 1891.In 2006, the Bank converted from a New York-chartered mutual savings and loan association to a federal savings bank charter.At the time of the re-organization into a federal savings bank charter, the Bank was regulated by the Office of Thrift Supervision.Effective in July 2011, the regulation of federally chartered savings banks was transferred to the Office of the Comptroller of the Currency (“OCC”) under the Dodd-Frank Act. For over 120 years, the Bank has served the local community of Dunkirk, New York.In 1987, we opened our second office in Fredonia, New York.Since 1993, we have more than quadrupled our asset-size and expanded to ten branch offices.In addition, we have added three administrative office buildings which comprise our corporate headquarters in Dunkirk, New York. Our principal business consists of (1) attracting retail deposits from the general public in the areas surrounding our corporate headquarters and main office in Dunkirk, New York and nine other branch offices in Chautauqua and Erie Counties, New York and (2) investing those deposits, together with funds generated from operations, primarily in one-to four-family residential mortgage loans, commercial real estate loans, home equity loans and lines of credit and, to a lesser extent, commercial business loans, consumer loans, and investment securities.Our revenues are principally derived from interest generated from our loans and interest earned and dividends received on our investment securities.Our primary sources of funds for lending and investments are deposits, borrowings, payments of loan principal and interest, payments on mortgage-backed and asset-backed securities, maturities and calls of investment securities and income resulting from operations in prior periods. 1 Available Information Lake Shore Bancorp’s annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to such reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, are made available free of charge on our website, www.lakeshoresavings.com, as soon as reasonably practicable after such reports are electronically filed with, or furnished to, the Securities and Exchange Commission.Such reports are also available on the Securities and Exchange Commission’s website at www.sec.gov.Information on our website shall not be considered a part of this Form 10-K. Market Area Our operations are conducted out of our corporate headquarters and main office in Dunkirk, New York and nine other branch offices.Our branches in Chautauqua County, New York are located in Dunkirk, Fredonia, Jamestown, Lakewood and Westfield.In Erie County, New York our branch offices are located in Depew, East Amherst, Hamburg, Kenmore and Orchard Park. Our first branch office in Erie County opened during April 2003 and the most recent branch office opened in April 2010.We also have six stand-alone ATMs.The opening of five branch offices in Erie County, New York since 2003 demonstrates the implementation of our growth strategy which is focused on expansion within Erie County while preserving our market share in Chautauqua County. Our geographic market area for loans and deposits is principally Chautauqua and Erie Counties, New York.Northern Chautauqua County is located on Lake Erie in the western portion of New York and is approximately 45 miles from Buffalo, New York.There are multiple prime industries in this county and a skilled and productive labor force.Northern Chautauqua County is served by two accredited hospitals and offers higher education opportunities at the State University of New York (SUNY) at Fredonia, a four year liberal arts school,and at SUNY Jamestown, a community college.We have lending or deposit relationships with such institutions.Southern Chautauqua County is more of a tourist area, featuring Chautauqua Lake, but it also hosts a broad diversity of industry, commercial establishments and financial institutions as well as a skilled and productive workforce.Jamestown, New York, where we opened the first of two branch offices in 1996, is the most populous city in Chautauqua County. Erie County is a metropolitan center located on the western border of New York covering 1,058 square miles.Located within Erie County is the city of Buffalo, the second largest city in the State of New York.As the city of Buffalo has redeveloped, so too have its suburbs throughout Erie County, which also host the Buffalo Niagara International Airport in Cheektowaga, New York and professional sports franchises.One of the main commercial thorough-fares in Erie County is Transit Road, which has experienced robust development in recent years and is the location of one of our branch offices. The demographic characteristics of our market area are less attractive than national and state measures.Both Chautauqua and Erie Counties exhibit slower rates of population growth when compared to the United States and New York State averages. In addition, both Chautauqua and Erie Counties have lower per capita income and slower growth in per capita income when compared to the United States and the New York State averages.Since Chautauqua County has historically exhibited less attractive demographic characteristics, we may have limited growth opportunities in Chautauqua County.However, Erie County displays a stronger housing market than Chautauqua County and Erie County’s population base is five times larger than Chautauqua County, which offers us a new source of customers in the form of deposit and lending opportunities.Notwithstanding these demographic characteristics, our primary market area has historically been stable, with a diversified base of employers and employment sectors. The local economies that we serve are not dependent on one key employer. Transportation equipment is the largest manufacturing industry in the Buffalo area, as well as production of automobile component parts. The principal employment sectors are service-related, wholesale and retail trade, and durable-goods manufacturing.Most of the job opportunities in Chautauqua and Erie Counties have been in service-related industries, and service jobs now account for the largest portion of the workforce. 2 The challenging economic conditions affecting the national and global financial markets are not having a significant effect on the housing prices in our market area.However, unemployment rates in our area were approximately 7% at December 31, 2011, which was higher than the average unemployment rate of 5%- 6% experienced in prior years, and may affect our ability to originate residential mortgage loans. Our future growth will be influenced by the strength of our regional economy, other demographic trends and the competitive environment.We believe that we have developed lending products and marketing strategies to address the credit-related needs of the residents and small business in our local market area. Competition We face intense competition both in making loans and attracting deposits.New York State has a high concentration of financial institutions, many of which are branches of large money centers and regional banks which have resulted from the consolidation of the banking industry in New York and surrounding states.Some of these competitors have greater resources than we do and may offer services that we do not provide.For example, we do not offer trust or investment services.Customers who seek “one stop shopping” may be drawn to our competitors who offer such services. Our competition for loans comes principally from commercial banks, savings institutions, mortgage banking firms, credit unions, mortgage brokers, finance companies, insurance companies, and brokerage and investment banking firms.The most direct competition for deposits has historically come from credit unions, commercial banks and savings banks.Specifically, we compete with regional financial institutions such as Cattaraugus County Bank and Evans Bank; state-wide financial institutions such as M&T Bank, Community Bank, NA, and First Niagara Bank; and nation-wide financial institutions such as Key Bank and Bank of America.We are significantly smaller than many of these state-wide and nation-wide financial institution competitors.We face additional competition for deposits from short-term money market funds, corporate and government securities funds, and from brokerage firms, mutual funds and insurance companies. We remain very competitive in Chautauqua County, New York and as of June 30, 2011 we had 14.81% of total deposits and ranked 4th out of 11 banks in this market area, according to the FDIC annual deposit market share report.Our deposit market share in Erie County, New York has continued to increase since we entered this market area in 2003.The FDIC annual deposit market share report indicated that total deposit growth increased 18.9% in Erie County from June 30, 2010 to June 30, 2011. To remain competitive, we provide superior customer service and are active participants in our local community. The following are examples of our commitment to customer service: ● We have expanded our branch network and ATM network to grow our customer base and provide greater convenience to our existing customers. ● We offer a Direct Access Secure Hotline (“DASH”) with 24 hour, 7 days a week access to all customer accounts via telephone. ● We provide online bill pay and e-statements to our customers. We also have a secure account management on-line banking website which allows customers instant access to their account activity via the internet.We continue to upgrade our on-line banking services as technology evolves. 3 ● We offer retail customers with a Smart Account (“NOW account”), Free & Easy Checking account or Money Market checking account, an ATM/Debit card which may be used at ATM machines within our ATM network for deposits and withdrawals and as a debit card anywhere MasterCard is accepted. ● We offer Health Savings Accounts (“HSA”), which are federally approved tax-exempt accounts that financial institution customers can set up to subsidize their increased cost of health care. If customers have a High Deductible Health Plan, they may be eligible to open an HSA. ● We entered into alliances with M&T Bank and Evans Bank to provide customers surcharge free access to their accounts with us through the ATMs of these institutions as well as our own. ● We offer a variety of mortgage loan products, including: 5/1 and 7/1 adjustable rate mortgages, an 80/15/5 loan, which is a combined mortgage and home equity product, a construction end loan, a “no closing cost” mortgage and home equity product, and a Rural Development Guaranteed Loan Program (“GLP”) mortgage loan, which provides 100% financing. ● In our last three Community Reinvestment Act evaluations by our regulators, most recently concluding on September 2010, we have received a rating of “Satisfactory” or better. ● We offer a home equity line of credit product which provides an option to convert either a portion, or the entire line of credit balance, to a term loan at a fixed rate of interest.As the customer pays down the balance on the term loan, the funds available on the line of credit increase by a like amount. ● We provide Remote Deposit services to our commercial customers, which allows the customer to deposit checks electronically from their place of business and to obtain access to detailed reports of their deposit activity.Customers gain efficiencies from time saved having to go to a branch office to make a deposit. ● We issue Business Debit Cards to allow our business customers the convenience of accessing their funds through the use of a debit card instead of writing checks. The Business Debit Card carries the MasterCard logo and enables the business to use their card anywhere MasterCard is accepted. Lending Activities General.We have a long-standing commitment to the origination of residential mortgage loans, including home equity loans, and we also originate commercial real estate, commercial and consumer loans.At December 31, 2011, we had total loans of $273.7 million. We currently retain substantially all of the loans that we originate; however, we have sold and may in the future sell residential mortgage loans into the secondary market, with retention of servicing rights.Beginning in June 2010, we began to purchase a limited amount of equipment loans from a third party broker, which are secured by first liens on new equipment purchases by small businesses located in the United States. The interest rates we offer for loans are affected principally by the demand for loans, the supply of money available for lending purposes and the interest rates offered by our competitors.These factors, in turn, are affected by general and local economic conditions and monetary policies of the federal government, including the Federal Reserve Board. 4 Loan Portfolio.The following table sets forth the composition of our loan portfolio, by type of loan, in dollar amounts and in percentages at the dates indicated. We did not have any loans held for sale as of these dates. At December 31, Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total (Dollars in thousands) Real Estate: Residential, one-to four- family $ % $ % $ % $ % $ % Home equity Commercial Construction Other loans: Commercial Consumer Total loans % Net deferred loan costs Allowance for loan losses ) Loans receivable, net $ 5 Loan Maturity.The following table presents the contractual maturity of our loans at December 31, 2011.The table does not include the effect of prepayments or scheduled principal amortization.Loans having no stated repayment schedule or maturity and overdraft loans are reported as being due in one year or less. Real Estate Other Loans One-to Four- Family Home Equity Loans and Lines of Credit Commercial Loans Construction Loans Commercial Consumer Total (Dollars in thousands) Amounts due in: One year or less $
